Citation Nr: 1145945	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  07-20 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for the service-connected residuals of a right eye injury, prior to January 8, 2010, on a schedular and extraschedular basis.

2.  Entitlement to a disability rating in excess of 10 percent for the service-connected residuals of a right eye injury, from January 8, 2010, on a schedular and extraschedular basis.

3.  Entitlement to an effective date prior to October 13, 2006, for the grant of an increased 10 percent disability rating for a service-connected chin laceration scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran, K.T., and M.R.S.


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1982 to November 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision of the Department of Veterans Affairs (VA) Waco, Texas Regional Office (RO). 

The Veteran, K.T., and M.R.S. appeared and testified at a Travel Board hearing held before the undersigned Acting Veterans Law Judge in July 2010.  A transcript of the hearing has been associated with the claims file.

The issues of entitlement to increased disability ratings for the Veteran's service-connected residuals of a right eye injury, prior to and following January 8, 2010, on both a schedular and extraschedular basis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In an unappealed rating action dated August 23, 1988, service connection was awarded for the Veteran's chin laceration scar and assigned a non-compensable disability rating.
2.  Since the August 23, 1988, rating action, a claim for a compensable disability rating for the Veteran's service-connected chin laceration scar was not received until October 13, 2006.

3.  By the February 26, 2007, rating action, the RO awarded an increased evaluation of 10 percent for the service-connected chin laceration scar, effective from October 13, 2006.

4.  The earliest date that it was factually ascertainable that the Veteran's service-connected chin laceration scar increased in severity (that entitlement to the increased disability rating of 10 percent arose) is October 13, 2005.


CONCLUSION OF LAW

The criteria for an effective date of October 13, 2005, for the award of a 10 percent disability rating for the Veteran's chin laceration scar, have been met.  38 U.S.C.A. §5110 (West 2002); 38 C.F.R. §3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

With respect to the Veteran's claim for an earlier effective date for his 10 percent scar rating, the Board finds that VA has met its duty to notify for this claim.  The RO granted the Veteran's claim for an increased rating in a February 2007 rating decision, and the Veteran is now appealing the downstream issue of the disability rating that was assigned.  Therefore, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  


II.  Earlier Effective Date

Generally, the effective date for an increased rating is the date of receipt of the claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  If, however, the claim is filed within one year of the date that the evidence shows that an increase in disability has occurred, the effective date is the earliest date as of which an increase is factually ascertainable (not necessarily the date of receipt of the evidence).  38 C.F.R. §§ 3.157 (b) (1); 3.400(o)(2).  See also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2011).

A review of the history of the Veteran's claim is instructive.  The Veteran lacerated his chin in the same 1983 obstacle course accident in which he injured his eye.  He sought service connection for this laceration in an April 1987 claim.  The RO granted service connection in an August 1988 rating decision, assigning a non-compensable rating.  

The Veteran sought an increased rating for his service-connected scar in an October 2006 filing; he underwent a VA examination in December 2006.  The RO granted his claim in a February 2007 rating decision, assigning a 10 percent rating effective the date that it received the Veteran's claim for an increase.  The Veteran filed a timely notice of disagreement - limiting his appeal to the effective date that was assigned - and the RO issued a statement of the case in June 2007.  The Veteran then filed a timely Substantive Appeal.  The RO issued multiple supplemental statements of the case, and the Veteran and his family testified in a Travel Board hearing in July 2010.  

Again, the RO granted the Veteran a compensable rating for his scar in its February 2007 rating decision.  The RO found that the Veteran suffered from scars on his chin productive of disfigurement of his lower lip, representing one character of disfigurement and warranting a compensable rating.  

Concurrent with his October 2006 claim, the Veteran sent pictures of his chin scars that showed the disfigurement that was later found in the December 2006 VA examination.  In letters to the RO and in his July 2010 hearing, the Veteran stated that he had these scars since his in-service accident.

Given the Veteran's testimony and the pictures he supplied, the Board determines that it is factually ascertainable that the Veteran suffered from a disfiguring scar on his chin for the one year period preceding his October 2006 claim.  Thus, resolving all reasonable doubt in favor of the Veteran, the Board concludes that the criteria for an earlier effective date of October 13, 2005 for the award of a compensable rating for the Veteran's chin scars have been met.  

That being said, the Board may not legally extend the Veteran's compensable rating any further back than one year preceding his claim.  Again, the RO established service connection for the Veteran's chin laceration scar in an August 1988 rating decision.  The Veteran did not appeal that decision, and there is no evidence that the Veteran sought a compensable rating until his October 2006 filing.  

Similarly, there are no records in the claims file that could be construed as constituting an informal claim for benefits between the August 1988 rating decision and the Veteran's October 2006 claim.  The first communication from the Veteran following that August 1988 decision is an April 2006 request for copies of his service treatment records.  The Veteran then sought an increased rating for his service-connected eye injury, but this claim made no mention of his scar.  

Absent either a formal or informal claim from the Veteran seeking an increased rating for his scar, the Board may not extend the effective date for his compensable rating more than the one year which it has in this decision.  

The Board notes that, in his Travel Board hearing and throughout the claims file, the Veteran contends that the RO's August 1988 decision was made without the benefit of the Veteran's service treatment records.  The Veteran and his representative contend that, when the Veteran's service treatment records were located, the RO should have readjudicated the case and assigned a compensable rating.  

The Board acknowledges that prior to making its initial decision, the RO had difficulty locating the Veteran's service treatment records.  Records from that time reflect that the RO sought to obtain these records from the usual governmental sources, but the records were not initially found.  Records also confirm that the RO contacted the Veteran regarding the unavailability of these records, and that the Veteran himself made efforts to find his records.  

Letters in the Veteran's claims file reveal that his service treatment records were located on August 2, 1988; it appears that his records were misplaced in another veteran's claims file.  These records were then associated with the Veteran's claims file on August 10, 1988, and the RO issued its decision at the end of that month.  The rating decision reflects that the RO reviewed these records when making its decision.  Though there was initial confusion regarding the location of the Veteran's records, it is thus clear that these records were found and formed the basis of his being granted service connection in the RO's August 1988 rating decision.  

In summary, the Board finds that it is factually ascertainable that the Veteran suffered from a disfiguring scar on his chin for the one year period preceding his October 2006 claim.  Accordingly, the Board concludes that the criteria for an earlier effective date of October 13, 2005, for a 10 percent rating for the Veteran's service-connected chin laceration scar, have been met.  38 U.S.C.A. §§ 5110, 5101; 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400.


ORDER

Entitlement to an effective date of October 13, 2005, for the grant of an increased 10 percent disability rating for a service-connected chin laceration scar, is granted.


REMAND

The Veteran also seeks an increased disability rating for the service-connected residuals of his right eye injury.  After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim.

Initially, the Board notes that the Veteran as provided with a VA eye examination in January 2010.  In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the United States Court of Appeals for Veterans Claims (Court) held that when VA provides a veteran with a medical examination related to a claim for service connection, the examination must be adequate.  38 C.F.R. § 4.75(b) clearly states that any VA examination must be conducted by a licensed optometrist or by a licensed ophthalmologist.  It is unclear from the January 2010 VA examination report whether the physician who conducted the Veteran's examination was an ophthalmologist.  As such, the Board finds this examination to be inadequate, and a new examination must be performed.
The Board notes that the Veteran is currently service-connected for both the visual side effects of his right eye injury as well as the headaches that he suffers as secondary to his service-connected right eye injury.  The Board also notes, however, that the Veteran suffers from dryness of the right eye.  He was diagnosed as suffering from dry eye syndrome in his September 2006 and January 2010 VA examinations, and the Veteran testified in his July 2010 Travel Board hearing that he suffered from this condition.  Unfortunately, no VA examiner has determined whether the Veteran's dry eye syndrome is a residual effect of his service-connected right eye injury.  Thus, on remand, an opinion should be offered as to whether the Veteran's dry eye syndrome is a residual effect of his service-connected injury and should be service connected.  

The Board also believes it prudent to remand the Veteran's claim in order that he may be considered for an extraschedular rating.  Pursuant to 38 C.F.R. § 3.321 (2011), when a case presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, the case may be submitted to the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  

Under 38 C.F.R. § 3.321(b)(1) , the Board is precluded from assigning an extraschedular evaluation in the first instance.  Instead, the Board must refer any claim that meets the criteria to the RO for referral for consideration of an extraschedular evaluation to the Direction, Compensation and Pension Service.  Id.  

In this case, the Board finds that the Veteran's service-connected residuals of a right eye injury presents an exceptional or unusual disability picture that is not adequately described by the applicable rating criteria.  Further, in his June 2010 hearing, the Veteran stated that his eye disability results in complications to his daily life - such as difficulty doing his work and driving - that are not provided for in the applicable rating criteria.  Accordingly, the Board finds that the criteria for submission to the Director of the Compensation and Pension Service for consideration of an extraschedular rating for bilateral hearing loss, have been met.  38 C.F.R. § 3.321(b)(1) (2011); see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC is requested to schedule the Veteran for a new VA eye examination with a licensed ophthalmologist.  The Veteran's VA claims file should be thoroughly reviewed in conjunction with the VA examination, and this should be noted in the VA examination report.  The VA examiner should specifically identify the nature and severity of the Veteran's current right eye injury residuals, to include macular edema.

An opinion should also be offered as to whether the Veteran's dry eye syndrome is causally related to the service-connected residuals of his in-service eye injury.  The VA ophthalmologist is requested to state whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's current dry eye syndrome is the result of his in-service eye injury.  The VA opthalmologist should describe all findings in detail and provide a complete rationale for all opinions offered.  If the VA opthalmologist is unable to render a determination as to the etiology of the Veteran's dry eye syndrome, she/he should so state and indicate the reasons therefor.

2.  Next, the RO/AMC is requested to provide the Veteran the opportunity to submit evidence to support his claim for an extraschedular evaluation regarding his right eye injury residuals.  For example, the Veteran should be asked to provide releases for any employment records or medical reports that would show he missed time from work due to his right eye disability.  He may also submit statements from past employers, relatives or friends that show the effects of his right eye disability on daily functioning.  The RO/AMC should secure for association with the claims file any corroborating employment or medical records identified.  If such records sought are not received pursuant to the RO/AMC's request after the Veteran provides releases, he must be so advised, and advised further that ultimately it is his responsibility to ensure that they are received. 

3.  The RO/AMC is then requested to refer the case to the Director of Compensation and Pension for a determination as to whether the Veteran is entitled to the assignment of an extraschedular rating for the residuals of his right eye injury in accordance with the provisions of 38 C.F.R. § 3.321(b).  The Director of Compensation and Pension is requested to provide adequate reasons and bases for any decision. 

4.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims of entitlement to schedular and extraschedular ratings for the residuals of a right eye injury should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


